                Case 2:19-cr-00180-MCE Document 23 Filed 10/14/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                       CASE NO. 2:19-CR-00180-MCE
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; FINDINGS AND ORDER
14 GARY KEITH OSTERHOUT,                           DATE: October 15, 2020
                                                   TIME: 9:00 a.m.
15                                  Defendant.     COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.       By previous order, this matter was set for status conference on October 15,

21 2020.

22         2.       By this stipulation, the defendant now moves to continue the status

23 conference until January 14, 2021, and to exclude time between October 15, 2020, and

24 January 14, 2021, under Local Code T4.

25         3.       The parties agree and stipulate, and request that the Court find the

26 following:
27                  a)    The government has represented that the discovery associated with

28         this case includes over a hundred pages of investigative reports. This discovery has


      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00180-MCE Document 23 Filed 10/14/20 Page 2 of 3


 1        been produced directly to the defendant’s counsel. Additionally, the United States

 2        is producing several hours of audio and video recordings that defense counsel needs

 3        time to review.

 4               b)      Defense counsel desires additional time to review the discovery,

 5        conduct research into the case, to discuss the case with his client, and otherwise

 6        prepare for trial in this matter.

 7               c)      Counsel for defendant believes that failure to grant the above-

 8        requested continuance would deny him the reasonable time necessary for effective

 9        preparation, taking into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by

12        continuing the case as requested outweigh the interest of the public and the

13        defendant in a trial within the original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18

15        U.S.C. § 3161, et seq., within which trial must commence, the time period of

16        October 15, 2020, to January 14, 2021, inclusive, is deemed excludable pursuant to

17        18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

18        continuance granted by the Court at defendant’s request on the basis of the Court’s

19        finding that the ends of justice served by taking such action outweigh the best

20        interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00180-MCE Document 23 Filed 10/14/20 Page 3 of 3


 1        4.       Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4        IT IS SO STIPULATED.

 5   Dated: October 13, 2020                           MCGREGOR W. SCOTT
                                                       United States Attorney
 6

 7                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
 8                                                     Assistant United States Attorney
 9
     Dated: October 13, 2020                           /s/ JONATHAN GONZALES
10                                                     JONATHAN GONZALES
                                                       Counsel for Defendant
11
                                                       GARY KEITH OSTERHOUT
12

13                                    FINDINGS AND ORDER
14        IT IS SO ORDERED.
15

16 Dated: October 14, 2020

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME         3
30   PERIODS UNDER SPEEDY TRIAL ACT
